DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Amendment
Applicant’s amendment of 01/06/2021 does not place the Application in condition for allowance.

Status of the Rejections
Due to applicant’s amendment to claims 1 and 3, all rejections from the Office Action mailed on 10/16/2020 are withdrawn.  However, upon further consideration, a new ground of rejection presented below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2010/0044686 A1) in view of Swanson et al. (US 2002/0127428 A1).
Regarding claim 1, Morishita discloses a compound represented by the following Chemical Formula (chemical formula I as disclosed in [0024] and [0032]) 

    PNG
    media_image1.png
    155
    258
    media_image1.png
    Greyscale

wherein Y1-Y4 are independently a carbon atom ([0024] and [0032]), 
R1-R4 are independently selected from a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), and 
X1 is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
.

Therefore, above formula reads on instant claimed formula (I) wherein X (X1 in disclosed formula I of Morishita) is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) are independently selected from a hydrogen atom, a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), C is hydrogen attached to each of Y1 and Y4 
Morishita explicitly discloses that each of A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) can selected from a substituted aryl group ([0024]).  However, Morishita fails to disclose that the A and B each independently being an aryl group substituted with fluoroalkoxy group.
Swanson is directed to a compound for an organic light emitting device, similar to Morishita, wherein Swanson explicitly discloses aryl group is substituted with trifluoromethoxy ([0028]).  Thus, Swanson explicitly discloses trifluoromethoxy is a known substituent that can be used to form substituted aryl.  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used trifluoromethoxy substituents to form the substituted aryl group because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Thus, Morishita as modified by Swanson discloses X is one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, and at least one of A and B is an aryl group substituted with fluoroalkoxy (trifluoromethoxy). 
Regarding claim 2, Morishita as modified by Swanson further discloses that A and B are each indecently comprises trifluoromethoxy, which reads on O-CnF2n+1 with n=1 ([0028] of Swanson).
Regarding claim 3, applicant is directed above for complete discussion of Morishita with respect to claim 1, which is incorporated herein.  Although Morishita does not explicitly disclose 
    PNG
    media_image4.png
    104
    318
    media_image4.png
    Greyscale
, Morishita explicitly disclose that X (X1 in disclosed formula I of Morishita) is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) are independently selected from a cyano group (-CN), a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), C is hydrogen attached to each of Y1 and Y4 carbon ([0024] and [0032]), each of R1 and R2 is hydrogen attached to Y2 and Y3 carbon ([0024] and [0032]).  Morishita as modified by Swanson further discloses that the substituted or unsubstituted aryl group is trifluoromethoxy substituted aryl group.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have chosen 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 as X (X1 in disclosed formula I of Morishita) and cyano group (-CN) as A (R2 and R3 in disclosed formula I of Morishita), and trifluoromethoxy substituted aryl group as B (R1 and R4 in disclosed formula I of Morishita), because it would be obvious to try and choose from “a finite number of identified, predictable solutions, with a reasonable expectation of success” of forming a compound having hole transporting or injecting properties, as shown by Morishita (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (MPEP §2143).
Therefore, when X (X1 in disclosed formula I of Morishita) is 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 , A (R2 and R3 in disclosed formula I of Morishita) is CN group, B (R1 and R4 in disclosed formula I of Morishita) 1 and Y4 carbon ([0024] and [0032]), each of R1 and R2 is hydrogen attached to Y2 and Y3 carbon ([0024] and [0032]), the formula of Morishita simplifies to above claimed compound.
Regarding claim 4, Morishita discloses an organic electronic device (organic EL device 1 as shown in figure 1) ([0060]) comprising: a first electrode (anode 10), a second electrode (cathode 60) provided to face the first electrode (10); and one or more organic material layers (layers 20-50) (fig. 1 and [0060]) provided between the first electrode (10) and the second electrode (60), wherein one or more layers of the organic material layers (20-50) comprise a compound of claim 1 (paragraph [0024], bullet # 2) (see also rejection of claim 1 as presented above).
Regarding claim 5, Morishita further discloses that the organic material layer comprises a hole injection layer (20) (fig. 1 and [0060]), and the hole injection layer is formed of the compound alone (paragraph [0024], bullet # 2) (see also [0061-0062] that discloses 100 mole % being the compound).
Regarding claim 6, Morishita further discloses that the organic material layer comprises a doped hole transport layer (30) (fig. 1 and [0059-0064]), and the doped hole transport layer (30) is formed of a hole transport material doped with the compound (see paragraph [0064] that discloses the compound being mixed with an aromatic amine, and thus the compound can be interpreted as the dopant to the aromatic amine compound).
Regarding claim 9, Morishita further discloses that one or two or more layers includes a hole injection layer (20), a hole transport layer (30), a light emitting layer (40) and an electron transport layer (50) (fig. 1 and [0060]).

Regarding claim 13, Morishita further discloses that the organic material layer comprises a light emitting layer (40) (fig. 1 and [0060]), and the light emitting layer comprises a compound represented by the chemical formula (ii) ([0090]), which reads on instant claimed formula A-2, with Ar11 and Ar12 are the same as or different from each other, and are each independently a substituted monocyclic aryl group (phenyl), G1 to G8 (R31 to R38 in disclosed formula) are each independently hydrogen ([0091]).

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2010/0044686 A1) in view of Swanson et al. (US 2002/0127428 A1) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2013-0023071) (refer to online machine translation as provided).
Regarding claim 10, applicant is directed above for complete discussion of Morishita in view of Swanson with respect to claim 1, which is incorporated herein 
Morishita further discloses that the organic material layer comprises a light emitting layer (40) (fig. 1 and [0060]).  However, Morishita does not explicitly disclose that the light emitting layer (40) comprises a compound represented by claimed chemical formula A-1.
Lee is directed to an organic electronic device wherein organic the light emitting layer comprises a compound represented by claimed chemical D1 (paragraph [0151]), which reads on instant claimed formula A-1, wherein n1 is 2, Ar1 is a pyrene ring (
    PNG
    media_image5.png
    28
    34
    media_image5.png
    Greyscale
), L1 is a direct bond, Ar2 and Ar3 each are same or different from each other and are each independently a substituted or unsubstituted aryl group.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claim 12, Morishita as modified by Lee further disclose that L1 is a direct bond, Ar1 is a divalent pyrene group, Ar2 and Ar3 are the same as or different from each other, and are each independently an aryl group which is unsubstituted or substituted with a germanium group substituted with an alkyl group, and n1 is 2 (see compound D1 – paragraph [0151] of Lee).
Regarding claim 15, Morishita further discloses that the light emitting layer can comprise a compound represented by the chemical formula (ii) ([0090]), which reads on instant claimed formula A-2, with Ar11 and Ar12 are the same as or different from each other, and are each independently a substituted monocyclic aryl group (phenyl), G1 to G8 (R31 to R38 in disclosed formula) are each independently hydrogen ([0091]).  Since Morishita as modified by Lee discloses the organic light emitting layer includes a compound having formula A-1 (see claim 11), it would have been obvious to combine the compound having formula A-1 with the compound having formula A-2 because it is "prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...." (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)) (MPEP §2144.06 (I)). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Swanson as applied to claim 1 above, and further in view of Arakane et al. (US 2006/0035109 A1).
Regarding claim 14, applicant is directed above for complete discussion of Morishita in view of Swanson with respect to claim 1, which is incorporated herein.  Morishita further discloses that with Ar11 and Ar12 are the same as or different from each other, and are each independently a phenyl group substituted an aryl group (Ar1 or Ar2 in formula ii) ([0090]), wherein each of the substituents (Ar1 or Ar2 in formula ii) are selected independently from a substituted or unsubstituted aromatic ring group having 6-50 ring carbon atoms ([0090]), G1 to G8 (R31 to R38 in disclosed formula) are each independently hydrogen ([0091]).  However, Morishita does not explicitly disclose that substituted or unsubstituted aromatic ring group having 6-50 ring carbon atoms includes 2-naphthyl group.
Arakane is directed to an organic electroluminescent compound wherein aromatic ring group having 6-30 ring carbon atoms includes 2-naphthyl group ([0045]).  Therefore, Arakane explicitly discloses that 2-naphthyl group is a known aromatic ring that is used as the substituents.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the 2-naphthyl group substituents as taught by Arakane to form the Ar1 and Ar2 subsituents of Morishita because selection of a known material or substituents based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claim 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pieh et al. (US 2013/0146850 A1) in view of Morishita (US 2010/0044686 A1) and Swanson et al. (US 2002/0127428 A1). 
Regarding claims 1, 4 and 7-8, Pieh discloses an organic electronic device (fig. 1) ([0046-0074]) sequentially comprising: a first electrode (110); a second electrode provided to face the first electrode (190), one or more organic material layers (one or more layers from layers 120-180) (fig. 1) provided between the first electrode (110) and the second electrode (190).
Pieh further discloses a first stack (1100) which emits light of a first color (blue light) ([0027] and [0046])) and a second stack (1200) which emits light of a second color (yellow-green) ([0028] and [0053]) are formed between the first electrode (110) and the second electrode (190]), and a charge generation layer (150) ([0046]) which adjust charges so as to establish a charge balance is formed between the first stack (1100) and the second stack (1200), the charge generation layer (150) is composed of an N-type charge generation layer (151) disposed adjacently to the first stack (1100) and a P-type charge generation layer (152) disposed adjacently to the second stack (1200) (see fig. 1 for configuration), and the P-type charge generation layer (152) is made of hole transporting material ([0066]).  
However, Pieh does not explicitly disclose the p-type charge generation layer (152) comprises a compound according to claim 1 alone or as a dopant to the hole transporting material forming the p-type charge generation layer (152).
Morishita discloses a compound represented by the following Chemical Formula (chemical formula I as disclosed in [0024] and [0032]) 

    PNG
    media_image1.png
    155
    258
    media_image1.png
    Greyscale

wherein Y1-Y4 are independently a carbon atom ([0024] and [0032]), 
R1-R4 are independently selected from a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), and 
X1 is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
.

Therefore, above formula reads on instant claimed formula (I) wherein X (X1 in disclosed formula I of Morishita) is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) are independently selected from a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), C is hydrogen attached to each of Y1 and Y4 carbon ([0024] and [0032]), each of R1 and R2 is hydrogen attached to Y2 and Y3 carbon ([0024] and [0032]).  
Morishita further discloses that the organic material layer comprises a doped hole transport layer (30) (fig. 1 and [0059-0064]), and the doped hole transport layer (30) is formed of a hole transport material doped with the compound (see paragraph [0064] that discloses the compound being mixed with an aromatic amine, and thus the compound can be interpreted as the dopant to the aromatic amine compound).
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Pieh as modified Morishita explicitly discloses that each of A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) can selected from a substituted aryl group ([0024] of Morishita).  However, Pieh Morishita fails to disclose that the A and B each independently being an aryl group substituted with fluoroalkoxy group.
Swanson is directed to a compound for an organic light emitting device, similar to Morishita, wherein Swanson explicitly discloses aryl group is substituted with trifluoromethoxy ([0028]).  Thus, Swanson explicitly discloses trifluoromethoxy is a known substituent that can be used to form substituted aryl.  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used trifluoromethoxy substituents to form the substituted aryl group because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, and at least one of A and B is an aryl group substituted with fluoroalkoxy (trifluoromethoxy). 


Response to Arguments
Applicant shows examples stating that a compound in which A and B are substituted by cyano, fluoroalkyl or fluoroalkoxy group allows for a device having superior and unexpected results.
Examiner notes that the compound of Morishita is exactly same as the one as claimed (see rejection of claim 1) and therefore must inherently possesses same properties. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP §2112.01 (II).
Also the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0315022 A1 to Morishita et al. discloses an organic compound (see Abstract, formula 1) which is similar to claimed formula 1. 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721